        Case 5:17-cv-01821-BLF Document 43 Filed 12/11/18 Page 1 of 2



 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Elias Ortiz
 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                  NORTHERN DISTRICT OF CALIFORNIA — SAN JOSE DIVISION
11

12
     ELIAS ORTIZ                                         Federal Case No.: 5:17-cv-01821-BLF
13
                    Plaintiff,
14
            vs.                                          STIPULATED REQUEST FOR
15                                                       DISMISSAL OF DEFENDANT
   STATEWIDE CREDIT AND COLLECTION                       STATEWIDE CREDIT AND
16 BUREAU; et. al.,                                      COLLECTION BUREAU; [PROPOSED]
                                                         ORDER
17                  Defendants.

18

19 TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

20          IT IS HEREBY STIPULATED by and between plaintiff Elias Ortiz and defendant

21 Statewide Credit and Collection Bureau (“Statewide”), that Statewide be dismissed from this

22 action with prejudice pursuant to Federal Rules of Civil Procedure, section 41(a)(2), and that each

23 party shall bear its own attorneys’ fees and costs.

24 //

25 //

26 //

27 //

28 //

                                                         1
                  STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT; [PROPOSED] ORDER
        Case 5:17-cv-01821-BLF Document 43 Filed 12/11/18 Page 2 of 2



 1 DATED: December 7, 2018                     Sagaria Law, P.C.

 2                                             By:          /s/ Elliot W. Gale
 3                                                                   Elliot W. Gale
                                               Attorneys for Plaintiff
 4                                             Elias Ortiz
 5

 6
     DATED: December 7, 2018                   ELLIS LAW GROUP
 7

 8
                                               By:          /s/ Lawrence Iglesias
 9                                             Lawrence Iglesias
                                               Attorneys for Defendant
10
                                               Statewide Credit and Collection Bureau
11

12

13 I, Elliot Gale, am the ECF user whose identification and password are being used to file this

14 Stipulation. I hereby attest that Lawrence Iglesias has concurred in this filing.

15 /s/ Elliot Gale

16

17                                            [PROPOSED] ORDER

18          Pursuant to the stipulation of the Parties, Statewide is dismissed with prejudice, and that

19 each party shall bear its own attorneys’ fees and costs.

20          IT IS SO ORDERED.

21
               'HFHPEHU
22 DATED:                                         _____
                                                  BETH L. FREEMAN
23                                                UNITED STATES DISTRICT JUDGE

24

25

26

27

28

                                                       2
                 STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT; [PROPOSED] ORDER
